DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/27/2021 has been entered.
 Response to Arguments
Applicant’s arguments/remarks filed on 12/27/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendment(s) introduced new objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments are moot in view of new grounds of rejection presented in this Office action. 
Note
Examiner wishes to point out to applicant that claim(s) 10-12, 14-16, 18, and 32-35 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of 
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the abstract should include and summarize the subject matter of independent claims 10 and 32. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim(s) 18, 32, and 34 is/are objected to because of the following informalities: 
Claim 18, “one of the parts” should be changed to --one part of the plurality of parts--.
Claim 18, “the one of the parts” should be changed to --the one part of the plurality of parts--.
Claim 32, “the first movable portion moves” should be changed to --the first movable portion is configured to move--. 
Claim 32, “at least one first forming portion of the first forming portions” should be changed to --at least one first forming portion of the plurality of first forming portions--.
Claims 32 and 34, “forming one of the parts” should be changed to --forming one part of the plurality of parts--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10-11, 14-16, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudin (US 20170095959). 
Regarding claim 10, Gaudin discloses an assembling apparatus configured to assemble an assembled product from a plurality of parts (Abstract, P0001-0006, 0012-0013, and 0096), the assembling apparatus comprising:
  a mold (1) comprising a first unit (3) and a second unit (2) opposing the first unit (P0027, 0059, and Fig. 3),
wherein the first unit (3) comprises a first movable portion (5) that is movable and a second movable portion (6) (P0061-0062, 0074, and Fig. 3), the first movable portion (5) comprising a plurality of first forming portions (cavities 9) (P0061, 0079, 0082, and Figs. 3 & 11) and the second movable portion (6) comprising a plurality of second forming portions (cavities 10) (P0062, 0079, 0084, and Figs. 3 and 11),
wherein the second unit (2) comprises a third forming portion (cavity/cavities in the side 5a’’ of 2 not shown or clearly visible in figures but inherently required to form a first forming station 101 with cavities 9 in side 5a of 5 in Fig. 3, thus, the cavities of the second mold half 2 in the first forming station 101 are annotated as 9’’ in annotated Fig. 11: P0059-0062, 0090, annotated Fig. 3, and annotated Fig. 11), a fourth forming portion (cavity/cavities in the side 6a’’ of 2 not shown or clearly visible in figures but inherently required to form a second forming station 102 with cavities 10 in side 6a of 6 in Fig. 3; thus, the cavities of the second mold half 2 in the second forming station 101 are annotated as 10’’ in annotated Fig. 11: P0059-0062, 0090, annotated Fig. 3, and annotated Fig. 11 ), and a plurality of assembling portions (cavities 11 of 7 in assembling areas T1 and T2 where 7 is disposed on 2: P0064-0065, 0071, 0086-0087, annotated Fig. 3 below, and annotated Fig. 11; wherein 7 can also be movably mounted to 2 instead of 3: P0074),

    PNG
    media_image1.png
    533
    828
    media_image1.png
    Greyscale

wherein the first movable portion (5) is configured to have at least one first forming portion of the plurality of first forming portions oppose at least one assembling portion of the plurality of assembling portions (at least one cavity 9 in side 5b of 5 opposes at least one cavity 11 of 7 in assembling area T1: P0064 and Fig. 11), and to have at least one remaining first forming portion of the plurality of first forming portions oppose the third forming portion (at least another cavity 9 in side 5a of 5 opposes at least one annotated cavity 9’’ of 2 in the forming station 101: P0061, 0081, 0105, annotated Fig. 3, and annotated Fig. 11), and
wherein the second movable portion (6) is configured to have at least one second forming portion of the plurality of second forming portions oppose at least one remaining assembling portion of the plurality of assembling portions (at least one cavity 10 of 6 in side 6b opposes at least remaining cavity 11 in side 7b of 7 in assembling area T2: P0064 and Fig. 11), and to have at least one remaining second forming portion of the plurality of second forming portions oppose the fourth forming portion (at least another remaining cavity 10 in side 6a of 6 opposes at least one annotated cavity 10’’ of 2 in the forming station 102: P0061, 0081, 0105, annotated Fig. 3, and annotated Fig. 11).


    PNG
    media_image2.png
    509
    742
    media_image2.png
    Greyscale



Regarding claim 11, Gaudin further discloses wherein the first movable portion (5) comprises a rotatable board (P0061, 0083, annotated Fig. 3, and annotated Fig. 11).
Regarding claim 14, Gaudin further discloses wherein the second unit comprises a third movable portion (7 can be movably mounted to 2: P0074 and annotated Fig. 3; thus, 2 can comprises a third movable portion 7), and the third movable portion (7) is configured to move so as to switch the at least one assembling portion (11) of the plurality of assembling portions opposed to the at least one first forming portion (9) of the plurality of first forming portions (P0063-0065, 0075, and annotated Fig. 11), and the at least one remaining assembling portion (another 11) of the plurality of assembling portions 
Regarding claim 15, Gaudin further discloses wherein third movable portion (7) comprises a rotatable board (P0063, 0065, 0075, annotated Fig. 3, and annotated Fig. 11).
Regarding claim 16, Gaudin further discloses wherein an assembling portion (at least one additional cavity 11 in annotated Fig. 11) of the plurality of assembling portions not opposing any of the first forming portions and the second forming portions is exposed such that the assembled product can be taken out in a state in which the mold is clamped (at least one additional cavity 11 in annotated Fig. 11 does not oppose any of the cavities 9 and cavities 10, is exposed as it is not described/illustrated as having complementary forming portions, and is configured to allow ejection of assembled product: P0059, 0426-0432, 0438, and annotated Fig. 11; thus, the at least one additional cavity 11 is capable of allowing the removal of the assembled product in a state in which the mold 1 is clamped). Furthermore, since Gaudin further discloses the desire to shorten the production cycle of the mold by performing production operations of multiple parts simultaneously in the same injection mold (P0003-0006, 0079, 0532), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Gaudin by configuring the additional assembling portion such that at least one assembled product can be taken out in a state in which the mold is clamped/closed motivated by the desire to enabling ejection of the assembled part while performing molding of additional parts, shortening the cycle of the production cycle, and/or increasing the efficiency of the apparatus. 
Regarding claim 33, Gaudin further discloses wherein the second movable portion (6) comprises a rotatable board (P0062, 0085, Fig. 3, and Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudin (US 20170095959) as applied to claim 10 above, and further in view of Derouet (US 20090295029 – of record) and Miyake (US 6233815 – of record).
Regarding claim 18, Gaudin further discloses/suggests wherein the at least one assembling portion (11) of the plurality of assembling portions comprises a recess portion (11 comprises a recess portion as it is a cavity) to which one part of the plurality parts is to be accommodated (P0436-0438 and Fig. 11). However, Gaudin fails to disclose an engagement pin disposed in the recess portion and engaging with the one of the parts.
In the same field of endeavor, apparatuses for molding and assembling parts (P0001, 0007, and Figs. 1-7), Derouet discloses the technique of providing to an assembling portion to which one part of the plurality parts is to be accommodated a recess portion (the assembling portion LA’’1 comprises a recess/cavity to which the part 200 is to be accommodated: P0037 and Figs. 5-7). Derouet further discloses to ensure that assembly of parts is performed safely and reliably (P0037). However, Derouet fails to disclose an engagement pin.


    PNG
    media_image3.png
    613
    803
    media_image3.png
    Greyscale

In the same field of endeavor, apparatuses for molding and assembling parts (abstract), Miyake discloses the technique of disposing holding pins (10) in the recess portion of assembling sections (9a-f) configured for engaging with the parts for the benefit(s) of preventing disengagement of the parts from the corresponding assembling section and/or preventing relative rotation/movement of the parts before/during assembly (C6, L9-44 and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Gaudin in view of Derouet and Miyake by disposing an engagement pin in the recess portion of the assembling portion and configuring the engagement pin to engage with the one part of the plurality parts for the benefit(s) of preventing disengagement of the part from the corresponding assembling portion, preventing relative rotation/movement of the part before/during assembling, and/or increasing assembly accuracy/reliability of the parts. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 32, Gaudin discloses an assembling apparatus configured to assemble an assembled product from a plurality of parts (Abstract, P0001-0006, 0012-0013, and 0096), the assembling apparatus comprising:
  a mold (1) comprising a first unit (3) and a second unit (2) opposing the first unit (P0027, 0059, and Fig. 3),

wherein the second unit (2) comprises a second forming portion (cavity/cavities in the side 5a’’ of 2 not shown or clearly visible in figures but inherently required to form a first forming station 101 with cavities 9 in side 5a of 5 in Figs. 3 and 11, thus, the cavities of the second mold half 2 in the first forming station 101 are annotated as 9’’ in annotated Fig. 11: P0059-0062, 0090, annotated Fig. 3, and annotated Fig. 11), and a plurality of assembling portions (cavities 11 of 7 in assembling areas T1 and T2 where 7 is disposed/mounted on 2: P0064-0065, 0071, 0086-0087, annotated Fig. 3 below, and annotated Fig. 11; wherein 7 can also be movably mounted to 2 instead of 3: P0074),
wherein the first movable portion (5) is configured to move to such a position that at least one first forming portion of the plurality of first forming portions opposes at least one assembling portion of the plurality of assembling portions (5 is capable of moving/rotating to such a position that at least one cavity 9 in side 5b of 5 opposes at least one cavity 11 of 7 in assembling area T1: P0061, 0083, 0106, and Fig. 11), and at least one remaining first forming portion of the plurality of first forming portions opposes the second forming portion (at least another remaining cavity 9 in side 5a of 5 opposes at least one annotated cavity 9’’ of 2 in the forming station 101: P0061, 0083, 0106, annotated Fig. 3, and annotated Fig. 11), 
wherein … a part held by the at least one first forming portion of the plurality of first forming portions is supplied to the at least one assembling portion of the plurality of assembling portions, thus assembly of the assembled product is performed (first portion of the part held by the at least one cavity 9 is transferred to the at one assembling cavity 11 of 7 in the assembling area T1: P0089-0094, 0430-0431, and 0436), and a cavity for forming one part of the plurality of parts is defined by the second forming portion and the at least one remaining first forming portion of the plurality of first forming portions (injection molding cavity for molding another first portion is defined by the least one cavity 9’’ of mold half 2 and the at least one remaining cavity 9 of 5a in mold half 3 in the forming station 101: 
wherein the second unit (2) comprises a second movable portion (7 can be movably mounted to 2: P0074 and annotated Fig. 3; thus, 2 comprises movable portion 7), and the second movable portion is configured to move so as to switch the at least one assembling portion of the plurality of assembling portions opposed to the at least one first forming portion of the plurality of first forming portions (7 is capable of switching the at least one assembling cavity 11 opposed to the at least one cavity 9 in the assembling area 101 during its rotation: P0063-0065, 0075, and annotated Fig. 11), and
wherein an assembling portion of the plurality of assembling portions not opposing any of the first forming portions is exposed such that the assembled product can be taken out in a state in which the mold is clamped (at least one additional cavity 11 in annotated Fig. 11 does not oppose any of the cavities 9, is exposed as it is not described/illustrated as having complementary forming portions, and is configured to allow ejection of assembled product: P0059, 0426-0432, 0438, and annotated Fig. 11; thus, the at least one additional cavity 11 is capable of allowing the removal of the assembled product in a state in which the mold 1 is clamped). Furthermore, since Gaudin further discloses the desire to shorten the production cycle of the mold by performing production operations of multiple parts simultaneously in the same injection mold (P0003-0006, 0079, 0532), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Gaudin by configuring the at least one additional assembling portion 11 such that at least one assembled product can be taken out in a state in which the mold is clamped/closed motivated by the desire to enabling ejection of the assembled part while performing molding of additional parts, shortening the cycle of the production cycle, and/or increasing the efficiency of the apparatus. 
Gaudin fails to explicitly disclose that supply of the one part and assembly of the assemble product is performed by clamping of the mold.

Derouet further discloses the technique of supplying of the one part and performing assembly of the assemble product by clamping of the mold (when mold 1 is clamped, parts 200 held by UC’’1 is supplied to the assembling portion LA’’1 to assemble product 300 and UA’’2 is opposed to and defines a cavity with LC1’’ to enable formation of an additional one part 200 of the parts) for the benefit(s) of molding new plurality of parts simultaneously with assembling the previously molded parts and increasing efficiency of the apparatus (P0037-0038 and Figs. 5-7). 
Miyake further discloses the technique of supplying of a part and performing assembly of the part with other parts by clamping forming cores/portions (11a-c) with assembling portions (9a-f) (C6, L9-44; C7, L19-53; and Figs. 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Gaudin in view of Derouet and Miyake by configuring the apparatus such that the supplying of the one part and performing assembly of the assemble product is performed by clamping of the mold for the benefits of increasing efficiency, increasing accuracy, and/or simplifying maintenance of the apparatus. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 34, Gaudin further discloses/suggests wherein, … a part held by the at least one first forming portion of the plurality of first forming portions is supplied to the at least one assembling portion of the plurality of assembling portions, thus assembly of the assembled product is performed (first portion of the part held by the at least one cavity 9 is transferred to the at one assembling cavity 11 of 7 in the assembling area T1: P0089-0094, 0430-0431, and 0436), and a cavity for forming one part of the plurality of parts is defined by the third forming portion and the at least one remaining first forming portion of the plurality of first forming portions (injection molding cavity for molding another first portion is defined by the least one cavity 9’’ and the at least one remaining cavity 9 in the forming station 101: P0089-0094, 0427-0434; wherein these operations can be performed simultaneously at the different stations of the mold to increasing efficiency of the apparatus: P0003-0006, 0079, 0434, 0532).
Gaudin fails to explicitly disclose that supply of the one part and assembly of the assemble product is performed via clamping of the mold.
However, since Gaudin discloses to avoid the transfers of a part in an open mold (P0013) and to avoid usage of additional structure other than the mold during the transferring/assembling operations of the apparatus for the benefits of increasing efficiency, increasing accuracy, and simplifying maintenance (P0002-0006 and 0013) and a person of ordinary skill in the art of rotary injection molds would understand/recognize that assembling and molding operations occur when the mold is clamped and transferring of molded portions/cavities occur when the mold is opened (P0042, 0059, 0434, and Fig. 11: see relevant prior art references of record disclosing operations of rotary injection molds having molding and assembling capabilities), Gaudin suggests to a person having ordinary skill in the art that the supply of the one part and assembly of the assembly of the assemble product is performed via clamping of the mold.
Furthermore, Derouet further discloses the technique of supplying of the one part and performing assembly of the assemble product via clamping of the mold (when mold 1 is clamped, parts 200 held by UC’’1 is supplied to the assembling portion LA’’1 to assemble product 300 and UA’’2 is opposed to and defines a cavity with LC1’’ to enable formation of an additional one part 200 of the parts for the 
Miyake further discloses the technique of supplying of a part and performing assembly of the part with other parts by clamping forming cores/portions (11a-c) with clamping assembling portions (9a-f) (C6, L9-44; C7, L19-53; and Figs. 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Gaudin in view of Derouet and Miyake by configuring the apparatus such that the supplying of the one part and performing assembly of the assemble product is performed by clamping of the mold for the benefits of increasing efficiency, increasing accuracy, and/or simplifying maintenance of the apparatus. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 35, Gaudin fails to disclose wherein the at least one first forming portion of the plurality of first forming portions comprises an ejector pin. 
However, Derouet further discloses/suggests to incorporate a means used for ejecting parts from the molding and assembly units for the benefit(s) of ensuring that assembly is performed safely and reliably (P0037).
Miyake further discloses the technique of incorporating knockout pins (23) capable of sticking/extending out of forming cores/portions (11a-c) when the mold goes from a closed state to an open state to eject molded parts from the forming cores/portions (11a-c) to assembling portions (9) and capable of holding the molded parts in the assembling portions until the transfer of molded parts to the assembling portions (9) is complete (C7, L19-53, claim 4, and Figs. 6-8). Miyake discloses the use of an ejector pin (not shown) as a means used for ejecting parts (C7, L65-67).

    PNG
    media_image4.png
    567
    370
    media_image4.png
    Greyscale

Official notice is taken that the most common means used for ejecting molded parts from mold cavities in the injection molding art are ejector pins operated when the mold transitions from a closed state to an open state for the benefit(s) of facilitating/ensuring ejection of the molded parts from the mold cavities. 
Since Gaudin discloses the desire to increase assembly accuracy (P0005 and 0013), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Gaudin in view of Derouet and Miyake by disposing/incorporating an ejector pin in the at least one first forming portion of the plurality of first forming portions and configuring the ejector pin for sticking out of the at least one first forming portion of the plurality of first forming portions to transfer the part to and hold the part in the at least one assembling portion of the plurality of assembling portions as the mold transitions from a closed state to an open state to arrive at the claimed invention for the benefit(s) of ensuring that the part is ejected from the at least one first forming portion, ensuring that the part is transferred to the at least one assembling portion after the mold reaches the open state, and/or increasing assembly accuracy/reliability even when the mold transitions to its open state. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.




Claim(s) 10-11, 14-16, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derouet (US 20090295029 – of record) in view of Gaudin (US 20170095959). 
Regarding claim 10, Derouet discloses an assembling apparatus configured to assemble an assembled product from a plurality of parts (P0001, 0007, 0035, and Figs. 1-7), the assembling apparatus comprising:
  a mold (1) comprising a first unit (10) and a second unit (20) opposing the first unit (P0035-0036, Figs. 1-3),
wherein the first unit (10) comprises a first movable portion (annotated  portion 10B) that is movable (10B in molding zone B is movable via movement of 10: P0035-0036, and Figs. 1-3, and annotated Fig. 5) and a second movable portion (annotated portion 10C in molding zone C movable via movement of 10 and/or movement of 11: P0035-0036, Figs. 1-3, and annotated Fig. 5), the first movable portion comprising a plurality of first forming portions (10B comprises forming portions annotated as 10B’: P0035-0036, Figs. 1-3, and annotated Fig. 5) and the second movable portion comprising a plurality of second forming portions (10C comprises forming portions annotated as 10C’: P0035-0036, Figs. 1-3, and annotated Fig. 5),
wherein the second unit (20) comprises a third forming portion (forming portion(s) annotated as 20B’), a fourth forming portion (forming portion(s) annotated as 20C’), and a plurality of assembling portions (assembling portions annotated as 20A’ in the assembly zone A: P0035-0036, Figs. 1-3, and annotated Fig. 5),
wherein the first movable portion (10B) is configured … to have at least one remaining first forming portion of the plurality of first forming portions oppose the third forming portion (10B is capable of having at least one 10B’ oppose at least one 20B’ in the molding zone B: P0035-0036, Figs. 1-3, and annotated Fig. 5), and
wherein the second movable portion (10C) is configured to have at least one second forming portion of the plurality of second forming portions oppose at least one remaining assembling portion of the plurality of assembling portions (10C is capable of moving such that at least one 10C’ opposes at least 

    PNG
    media_image5.png
    564
    781
    media_image5.png
    Greyscale


Derouet fails to disclose wherein the first movable portion is configured to have at least one first forming portion of the plurality of first forming portions oppose at least one assembling portion of the plurality of assembling portions.
In the same field of endeavor, assembling apparatus, Gaudin discloses a mold (1) comprising a first unit (3) and a second unit (2) opposing the first unit (P0027, 0059, and Fig. 3),wherein the first unit (3) comprises a first movable portion (5) that is movable and a second movable portion (6) (P0061-0062, 0074, and Fig. 3). Gaudin discloses technique of configuring the first movable portion (5) to have at least one first forming portion of the plurality of first forming portions oppose at least one assembling portion of the plurality of assembling portions (at least one cavity 9 in side 5b of 5 opposes at least one cavity 11 of 7 in assembling area T1: P0064 and Fig. 11), and to have at least one remaining first forming portion of the plurality of first forming portions oppose the third forming portion (at least another cavity 9 in side 5a of 5 opposes at least one annotated cavity 9’’ of 2 in the forming station 101: P0061, 0081, 0105, 

    PNG
    media_image2.png
    509
    742
    media_image2.png
    Greyscale

Since Derouet discloses that a modification to the number of cavities in each zone is within one of ordinary skill in the art (P0035) and suggests that a modification to the number of rotary portions in each mold portion/half 10 and 20 is obvious (P0040), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Derouet in view of Gaudin by increasing the number of first forming portions and assembling portions, by making the first movable portion rotatable, and by configuring the first movable portion to have at least one first forming portion of the plurality of first forming portions oppose at least one assembling portion of the plurality of assembling portions, and to have at least one remaining first forming portion of the plurality of first forming portions oppose the third forming portion for the benefit(s) of increasing efficiency and accuracy of the apparatus as suggested by Gaudin. 
Regarding claims 11, 14-16, and 33, the teachings of Derouet for these claims explained in detail in previous Office Actions in view of the teachings of Gaudin explained in detail in this Office Action above, disclose and obviate the subject matter of these claims. 
Claim(s) 18, 32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derouet (US 20090295029 – of record) in view of Gaudin (US 20170095959) as applied to claim 10 above, and further in view of Miyake (US 6233815 – of record).
Regarding claims 18, 32, and 34-35, the teachings of Derouet explained in detail in previous Office Actions in view of the teachings of Gaudin and Miyake explained in detail in this Office Action above (see rejections of claims 18, 32, and 34-35 above using Gaudin in view of Derouet and Miyake), disclose and obviate the subject matter of these claims. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Raleigh (US 20160096296) discloses an apparatus substantially as claimed by applicant in claim 10 (P0102-0108 and Figs. 18-26);
Kawase (US 6206681 – of record) discloses use of pins 111 configured for ejecting and holding molded parts in an assembling portion (Figs. 11-13 and accompanying text) and use of ejector pins 120 configured only for ejecting molded parts (Figs. 14-15 and accompanying text). Kawase further discloses use of pins instead of the mold closing operation for assembling the molded parts for the benefit(s) of minimizing operation energy usage (C12, L13-22; C13, L36-44); and
Moulin (US 8616876 – of record) discloses an apparatus capable of performing molding and assembling of a plurality parts simultaneously during clamping of the apparatus (Figs. 7-10b and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743